Citation Nr: 0331762	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  01-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss

2.  Entitlement to service connection for residuals of a 
dislocated left little finger.

3.  Entitlement to service connection for residuals of 
tonsillitis/strep throat.

4.  Entitlement to service connection for chronic right ear 
infections.

5.  Entitlement to an increased (compensable) rating for 
right ear hearing loss

6.  Entitlement to increased (compensable) ratings for scars 
of the left forearm and right arm. 

7.  Entitlement to an increased rating for (compensable) 
onychomycosis. 

8.  Entitlement to an increased (compensable) rating for 
right ankle sprain

9.  Entitlement to an increased (compensable) rating for a 
right hand disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to November 
1999.  

This appeal arises from an April 2000 initial rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana which, in part, granted 
service connection for right ear hearing loss, scars of the 
left forearm and right arm, onychomycosis, and residuals of a 
right ankle sprain.  The veteran appealed the ratings that 
were assigned for these disabilities.  The RO also denied 
service connection for disabilities listed on the title page 
of this decision.  In January 2001 the RO granted a rating of 
60 percent for postoperative residuals of discectomy of the 
lumbosacral spine with degenerative joint disease and 
degenerative disc disease of the lumbar spine and total 
compensation rating based on individual unemployability.  

At a hearing at the RO in August 2001, the veteran withdrew 
issues of entitlement to service connection for elevated 
cholesterol and a G6 PD deficiency from appellate status.  In 
a separate November 2002 decision, the Board denied an 
increase in a 20 percent rating assigned for a shortening of 
the right lower extremity.  


REMAND

In November 2002, the Board undertook additional development 
of the issues listed on the title page of this decision, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  Medical records and VA examinations have been 
obtained. However, the Federal Circuit Court of Appeals has 
now held that 38 C.F.R. § 19.9(a)(2) is invalid.  Disabled 
American Veterans et. al v. Secretary Of Veterans Affairs, 
Nos. 02-7304,-7305,-7316 (Fed. Cir. May 2, 2003).   The RO 
has not had the opportunity to review this evidence in 
conjunction with the veteran's claims.  The Federal Court 
decision requires that the case be remanded to the RO for 
review of the actions taken by the Board. 

The RO is requested to readjudicate the 
veteran's claims with consideration of 
all the evidence added to the record 
since the last supplemental statement of 
the case in April 2002.  If the benefits 
sought are not granted, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case, containing notice of the 
relevant action taken on the claims for 
service connection and increased ratings 
since the last supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further the appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board o is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

